715 N.W.2d 898 (2006)
475 Mich. 888
Gerry BAKER, Plaintiff-Appellant, and
Juanita F. Baker, Plaintiff,
v.
Daniel M. ABRAMSON, Arlene O. Peplinski, John Peplinski, Continuum of Clio, Inc., d/b/a Maple Woods Manor, and JFB Investments, L.L.C., Defendants-Appellees.
Docket No. 130668. COA No. 262272.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the December 6, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.